Citation Nr: 1634115	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO. 14-28 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Appellant is entitled to file a claim for Dependency and Indemnity Compensation (DIC) benefits on behalf of the deceased Veteran's adult child.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1976. He died in August 1991. The Appellant is the Veteran's widow and she filed the current claim on behalf of her adult son, who is also the Veteran's child, in June 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 


FINDINGS OF FACT

1. The Appellant is the Veteran's surviving spouse and the mother of the Veteran's adult child.

2. The Appellant lacks standing to pursue a claim for DIC benefits for her adult child, who has not been determined to be non sui juris at any time. 


CONCLUSION OF LAW

As the Appellant is not an eligible claimant for purposes of pursuing a claim for DIC benefits for the Veteran's adult child, her claim is without legal merit. 38 U.S.C.A. §§ 1310, 1312, 1313, 1314 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.57, 3.152, 3.155 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Significantly, however, the application of the law is dispositive of the Appellant's claim; thus, no discussion of VA's duties to notify and assist is necessary. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

The facts are not in dispute. The Veteran died in August 1991. As his surviving spouse, the Appellant submitted an application for DIC or death pension by a surviving spouse or child (VA Form 21-534) in August 1991. At the time of the Veteran's death, the Appellant and Veteran's son was 20 years old and he was attending school full time. In September 2002, the Appellant was granted DIC benefits as a surviving spouse, effective August 1, 1991. In June 2012, the Appellant submitted a letter alleging that her son should have received DIC benefits since the Veteran's death because VA failed to establish service connection for the cause of the Veteran's death in a timely manner. The claims file does not contain any allegations or evidence that the son applied for any VA benefits, or that he has not been of full age or capacity, since the Veteran's death.

VA death benefits, such as DIC, may be paid to a child of a veteran who is an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is (was) a member of the veteran's household at the time of the veteran's death; or an illegitimate child. Further, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57(a).

An individual seeking VA benefits must have filed a formal or informal claim. 

Since March 24, 2015, VA defines a claim as a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administrated by VA submitted on an application form prescribed by the Secretary. 38 C.F.R. § 3.1(p) (2015). VA regulations further provide that a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not of full age or capacity, who indicates a desire to file for benefits under the laws administered by VA, by a communication or action, to include an electronic mail that is transmitted through VA's electronic portal or otherwise, does not meet the standard of a complete claim is considered a request for an application form for benefits under § 3.150(a) (2015). Upon receipt of such a communication or action, the Secretary shall notify the claimant and the claimant's representative, if any, of the information necessary to complete the application form or form prescribed by the Secretary. 38 C.F.R. § 3.155(a) (2015). 

Prior to March 24, 2015, VA regulations defined a claim or application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2014). An informal claim was any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a) (2014).

Sui juris is a Latin phrase that is literally translated as "of his own right." As a legal concept, it is defined as possessing full social and civil rights; not under any legal disability, or the power of another, or guardianship; having capacity to manage one's own affairs; not under legal disability to act for one's self. See Black's Law Dictionary, 1662 (10th ed. 2014). The Federal Register also indicates that the "next friend" provision is intended to apply when a claimant is not of full age or capacity, as is reflected in post-March 24, 2015 changes to VA regulations pertaining to the filing of a claim. See 38 C.F.R. § 3.155(a) (2015).

VA is required to look to all communications that may be interpreted as applications or claims, formal and informal, for benefits. In particular, VA is required to identify and act on informal claims for benefits. 38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

The son's birth certificate shows that he is the Veteran's legitimate child and that he was approximately 20 years old when the Veteran died. Furthermore, the Appellant submitted evidence in September 2013 showing that the son was a full-time student at the time of the Veteran's death. However, there is no indication whatsoever in the record to show that the son ever applied for any VA benefits related to his father's death, including any DIC benefits.

The claims file includes June 2012, September 2013, and June 2014 statements from the Appellant alleging that her son is entitled to VA compensation benefits stemming from the Veteran's death. In September 2013, she specifically asserted that she was assisting the son with his claim. However, VA laws and regulations only allow for informal or formal claims to be filed by the claimant-which in this case is the Appellant's son-the son's duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris. The claims file does not contain a properly executed VA Form 21-22a designating the Appellant as the son's duly authorized representative. She is not a Member of Congress. The record does not show, and the Appellant has not alleged, that the son has not been of full age or capacity at any time since the Veteran's death. Thus, the Appellant is unable to file a claim for benefits on behalf of her son. 

The facts in this case are not in dispute, and application of the law to the facts is dispositive. Where there is no entitlement under the law to the benefit sought, the appeal must be denied. See Sabonis, 6 Vet. App. at 426. Accordingly, the appeal is denied.


ORDER

The Appellant is not entitled to file a claim for DIC benefits on behalf of the deceased Veteran's adult child.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


